                                                                             USDCSDNY
                                                                                         ----~
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED


UNITED STATES DISTRICT COURT
                                                                             DOC#:
                                                                             DATE FILED:    o- 16-ly-
                                                                                                  ;_,


SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------- X

 MATTHEW J. LARKIN,

                                     Plaintiff,
                                                                  1:19-cv-08349 (ALC)
                        -against-
                                                                  ORDER
 TRANS UNION, LLC, ET AL.,

                                     Defendants.

 ---------------------------------------------------------   X

ANDREW L. CARTER, JR., United States District Judge:

        The Court is in receipt of prose Plaintiff's and Defendant Trans Union, LLC's ("Trans

Union") pre-motion conference letters, concerning Plaintiff's anticipated motion to strike Trans

Union's affirmative defenses. ECF Nos. 25, 26. The Parties' request for a conference is

DENIED. The Parties are hereby ORDERED to adhere to the following briefing schedule:

        Motion to Strike:                                               January 10, 2020

        Opposition to Motion:                                           January 31, 2020

        Reply to Opposition                                             February 14, 2020

SO ORDERED.

Dated: November 26, 2019
       New York, New York                                        ANDREW L. CARTER, JR.
                                                                 United States District Judge




     COPIES MAILED
